Citation Nr: 0815291	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-25 5424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for Rocky Mountain 
Spotted Fever

2.  Entitlement to service connection for acute disseminating 
encephalitis, claimed as secondary to Rocky Mountain Spotted 
Fever.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to an increased disability rating for 
service-connected residuals of a fracture to the left radial 
head with chronic left elbow strain, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).   

Procedural history

The veteran served on active duty from September 1980 until 
September 1984. The veteran also had periods of ACDUTRA and 
INACDUTRA in the Arkansas Air National Guard (AANG) until 
June 2002.  

In a September 2002 rating decision the RO denied the 
veteran's claims of entitlement to service connection for 
Rocky Mountain Spotted Fever; acute disseminating 
encephalitis, claimed as secondary to Rocky Mountain Spotted 
Fever; and a bilateral shoulder condition.  Service 
connection for residuals of a fracture to the left radial 
head with chronic left elbow strain was granted and a 10 
percent disability rating was assigned.  The veteran 
disagreed with the denials of service connection as well as 
the assigned disability rating for the left elbow condition.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in April 2004.

The issue of an increased disability rating for service-
connected residuals of a fracture to the left radial head 
with chronic left elbow strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.



Issues not on appeal

In a July 2006 rating decision the RO denied the veteran's 
claim of entitlement to arthritis with spastic gait, claimed 
as secondary to Rocky Mountain Spotted Fever.  The veteran 
disagreed with the rating decision.  In July 2007, the RO 
issued a Statement of the Case.  The veteran did not submit a 
substantive appeal as to that issue.  Accordingly, the 
veteran did not perfect the appeal and the issue is not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  See also 38 C.F.R. §§ 20.200; 20.202 (2007).


FINDINGS OF FACT

1.  The veteran was treated for Rocky Mountain Spotted Fever 
in September 1997.  Subsequently, she has been diagnosed with 
relapsing encephalitis.  

2.  The veteran was not in a period of ACDUTRA in September 
1997.  

3.  The competent medical evidence or record does not include 
a currently diagnosed bilateral shoulder condition.  


CONCLUSIONS OF LAW

1.  Rocky Mountain Spotted Fever was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1110,  1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Acute disseminating encephalitis was not incurred 
secondary to or aggravated by a service-connected condition.  
38 C.F.R. § 3.310 (2007).  

3.  A bilateral shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110,  1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
residuals of Rocky Mountain Spotted Fever as well as related 
acute disseminating encephalitis.  
She also seeks service connection for a bilateral shoulder 
disability.  Her claim of entitlement to an increased 
disability rating for service-connected left elbow disability 
will be discussed below in the Remand portion of this 
decision.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated March 16, 2002 and April 13, 2004, including a request 
for evidence of "a relationship between your current 
disability and an injury, disease, or event in service."    

The RO informed the veteran of VA's duty to assist her in the 
development of her claim in the above-referenced letters, 
whereby the veteran was advised of the provisions relating to 
the VCAA.  Specifically, the veteran was advised that VA 
would assist her with obtaining "medical records, employment 
records, or records from other Federal agencies."  
Additionally, both letters notified the veteran that VA would 
make reasonable efforts to gather records not held by a 
Federal agency, such as employment records, private doctor or 
hospital records and records from State or local governments. 

The Board notes that in the March 2002 letter, the RO 
specifically informed the veteran to "Tell us if you know of 
any additional evidence that you would like us to consider"  
The letter also and directed the veteran to send any such 
evidence in her possession directly to VA.  Requests for 
additional evidence were also made in the April 2004 letter.  
These statements comply with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that 
they informed the veteran that she could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claims have been denied based on a lack 
evidence as to elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, she has received 
proper VCAA notice as to her obligations, and those of VA, 
with respect to those two crucial elements.  

The veteran received specific notice concerning elements (4) 
and (5), degree of disability and effective date, in a 
December 2007 letter from VA.  Moreover, elements (4) and (5) 
are rendered moot via the RO's denial of service connection.  

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of her and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.   
See De la Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].   

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service records including her AANG records,  her VA 
treatment medical records and private treatment records.  
The veteran was afforded a VA compensation and pension (C&P) 
examination in August 2007.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  In 
her April 2004 appeal, she declined the option of a personal 
hearing.

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for Rocky Mountain 
Spotted Fever.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Active military service is defined, in part, as active duty 
and any period of active duty for training (ACDUTRA).  See 38 
U.S.C.A. § 101(24) (West 2002); see also Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

Analysis

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  



The veteran is seeking entitlement to service connection for 
residuals of Rocky Mountain Spotted fever.  It is undisputed 
that the veteran became seriously ill with this disease in 
September 1997 and that she subsequently underwent extensive 
hospital treatment and rehabilitation.  Hickson element (1), 
current disease, is therefore satisfied.

With respect to element (2), in-service disease or injury, as 
noted above, service connection can be granted for conditions 
which were incurred in or aggravated by National Guard 
periods of ACDUTRA.  Essentially, the veteran contends that 
she had significant tick exposure during her civilian 
employment with the Arkansas Air National Guard (AANG) and 
that as this exposure should be considered as part and parcel 
of active duty in service to the AANG.  She does not contend 
that this condition is related to her earlier period of 
active duty service with the Air Force.  

The veteran's service records have been obtained.  Her 
periods of ACDUTRA for 1997 occurred in January and February.  
It is undisputed that Rocky Mountain Spotted Fever had its 
onset in August and September 1997, which was not during a 
period of ACDUTRA.  

The Court held in Biggins that the disability itself must 
have been manifest during a period of ACDUTRA.  In the 
absence of diagnosed Rocky Mountain Spotted fever during 
ACDUTRA, the claim fails.  As the disease was not incurred 
during a period of active service, in-service incurrence of 
disease or injury is not shown.  The veteran's claim fails on 
that basis.  
    
In the absence of in-service disease and injury, a discussion 
of medical nexus is not necessary.

Accordingly, as the criteria for entitlement to service 
connection have not been met, the benefit sought on appeal is 
denied. 

2.  Entitlement to service connection for acute disseminating 
encephalitis, claimed as secondary to Rocky Mountain Spotted 
Fever.

The veteran is also seeking entitlement to service connection 
of acute disseminating encephalitis, claimed as secondary to 
her infection with Rocky Mountain Spotted Fever.  

The veteran has not contended, nor does the evidence support, 
entitlement to acute disseminating encephalitis on a direct 
basis.  The Court in Robinson v. Mansfield, 21 Vet.App. 545 
(2008) found that where neither the veteran nor the record 
raises the theory of entitlement to service connection on a 
direct basis, the Board need not sua sponte consider and 
discuss that theory.  So it is in this case.  Direct service 
connection will be discussed no further herein.    

Relevant law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Analysis

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

It is undisputed that the veteran was treated for Rocky 
Mountain Spotted Fever.  A February 2001 National Guard 
medical board record indicates a current diagnosis of acute 
disseminating encephalitis and a medical determination that 
this condition is secondary to the veteran's Rocky Mountain 
Spotted Fever infection.  Wallin element (1), current 
disability, is therefore met.

Regarding Wallin element (2), service-connected disability, 
as set out in detail above, service connection has not been 
established for the veteran's Rocky Mountain Spotted Fever.  
For that reason, the claim of entitlement to service 
connection for encephalitis as secondary to that condition 
fails.  Wallin element (2) is not met and the claim fails on 
that basis.   

Additionally, the Board the notes in passing that although 
the competent medical evidence links the veteran's 
encephalitis with the Rocky Mountain Spotted Fever, in the 
absence of a service-connected condition, it logically 
follows that there cannot be competent medical evidence of a 
link between the claimed condition and a service-connected 
condition. Wallin element (3) is therefore also not met.  

For the reasons set out above, the Board has determined that 
criteria for entitlement to secondary service connection have 
not been met.  The benefit sought on appeal is therefore 
denied.  

3.  Entitlement to service connection for a bilateral 
shoulder condition

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

With respect to the first Hickson element, current 
disability, a June 1985 treatment record indicated a 
diagnosis of bilateral tendonitis.  However, there is no 
additional reference anywhere in the medical record to a 
shoulder condition and no indication of a currently diagnosed 
shoulder condition.  

More specifically,  no diagnosed shoulder condition or 
shoulder complaints were noted in the veteran's ongoing 
records from 1985 until her separation from the AANG in 2002, 
a period of nearly twenty years.  A shoulder condition was 
not found during 1988, November 1992, March 1998 and January 
2001 comprehensive medical examinations.  No condition of the 
veteran's shoulders was noted in the February 2001 medical 
report which formed the basis of her medical discharge from 
the Air National Guard.  

Additionally no bilateral shoulder condition is referenced in 
the veteran's current VA treatment records, private treatment 
records or in the report of the C&P examination in August 
2007.  

Accordingly, the medical evidence shows a transitory 
complaint in June 1985 without the need for further 
treatment.  Significantly, there is no indication of a 
currently diagnosed disability, despite a number of physical 
examinations.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  Because the evidence does not include a 
currently diagnosed disability, the criteria for entitlement 
to service connection of a bilateral shoulder condition is 
not met.  See Hickson, supra.  The benefit sought on appeal 
is therefore denied.  



	(CONTINUED ON NEXT PAGE)




 
ORDER

Entitlement to service connection for residuals of Rocky 
Mountain Spotted Fever is denied.  

Entitlement to service connection for acute disseminating 
encephalitis is denied.  

Entitlement to service connection for a bilateral shoulder 
condition is denied.  


REMAND

4.  Entitlement to an increased disability rating for 
service-connected residuals of a fracture to the left radial 
head with chronic left elbow strain, currently evaluated as 
10 percent disabling.

The veteran seeks an increased disability rating for her 
service-connected left elbow disability.

During the course of the appeal, the veteran has been 
accorded one VA medical examination, the C&P examination in 
August 2007.  In February 2008, the veteran's representative 
argued that this examination was insufficient as the examiner 
did not review the veteran's claims folder.  After reviewing 
the examination report in detail, the Board concurs with the 
representative's assertion.  

In order for an examination to be adequate for rating 
purposes, each disability must be reviewed in the context of 
its history.  See 38 C.F.R. §§ 4.1, 4.41 (2007).  If an 
evaluation report does not provide sufficient detail of the 
disability, then the examination is deemed inadequate for 
rating purposes and it must be returned for further detail.  
See 38 C.F.R. § 4.2 (2007). 

Because the examination in August 2007 was accomplished 
without reference to the veteran's claims file and original 
history of the in-service injury, the Board concludes that 
further development is needed.  See also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) [the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

During the course of this appeal, a significant case 
regarding adequate VCAA notice for increased rating claims 
was issued by the Court. In Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court determined that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that in order to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Although the April 2004 VCAA letter advised the veteran that 
an increase in disability must be shown for an increased 
rating, the letter did not address specific rating criteria, 
in particular medical evidence of nonunion as opposed to 
malunion.  Notice of the specific rating criteria should be 
provided.  

Accordingly, the case is REMANDED for the following action:

1.   VBA should send the veteran a 
corrective VCAA notice.  Such notice 
should include an explanation as to the 
information or evidence needed to 
establish entitlement to increased 
disability ratings including the specific 
criteria contained in 38 C.F.R. § 4.71a, 
Diagnostic Code 5212 (2007).

2.  VBA should then schedule the veteran 
for a physical examination in order to 
determine the current severity of the 
service-connected residuals of a fracture 
to the left radial head with chronic elbow 
strain.  The veteran's VA claims folder 
should be forwarded to the examiner for 
review in connection with the examination. 
The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, VBA should 
readjudicate the veteran's claim.  If the 
claim is denied, in whole or in part, VBA 
should provide the veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.   
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.
	

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


